              Case 2:20-cv-01556-BJR Document 12 Filed 12/11/20 Page 1 of 2




 1                                                                        THE HONORABLE
                                                               JUDGE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     LSP Industries, Inc.                            )
10                                                         Case No. 2:20-cv-01556-BJR
                                       Plaintiff,    )
                                                     )
11                                                         ORDER GRANTING UNOPPOSED
              v.                                     )     MOTION TO EXTEND DEADLINE
                                                     )
12                                                         FOR DEFENDANT TO RESPOND
                                                     )     TO COMPLAINT AND DEADLINES
                                                     )
13                                                         FOR RULE 26(f) CONFERENCE,
     New Tech Cutting Tools, Inc.                    )     INITIAL DISCLOSURES AND
                                     Defendant.      )
14                                                         JOINT STATUS REPORT
                                                     )
                                                     )
15

16

17            This matter having come on for consideration of Defendant New Tech Cutting Tools,

18   Inc.’s Unopposed Motion to Extend Deadline for Defendant to Respond to Complaint and to
19   extend the Deadlines for Rule 26(f) Conference, Initial Disclosures, and Joint Status Report (the
20
     “Motion”), and for good cause shown, it is hereby ORDERED that:
21
              The Motion is GRANTED. Defendant New Tech Cutting Tools, Inc. shall have until
22
     February 1, 2021 to respond to Plaintiff’s Complaint. In addition, the parties shall have until: (1)
23

24   March 8, 2021 to confer Under FRCP 26(f); (2) March 22, 2021 to serve initial disclosures under

25   FRCP 26(a)(1); and (3) March 29, 2021 to file a joint status report under FRCP 26(f) and LCR

26   26(f).
27
     Case 2:20-cv-01556-BJR Document 12 Filed 12/11/20 Page 2 of 2




 1   Dated this 11th day of December, 2020.
 2

 3                                            A
                                              Barbara Jacobs Rothstein
 4                                            U.S. District Court Judge
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
